Exhibit 99.1 News RiT TECHNOLOGIES REPORTS FINANCIAL RESULTS FOR THE FOURTH QUARTER & FULL YEAR 2010 – Significant Improvement in Top-Line and Bottom-Line Results Compared with 2009 – – Q4: Revenues Up 29% YOY, Net Loss Down 31% – – 2010: Revenues Up 32% YOY, Net Loss Down 46% – Tel Aviv, Israel – February 1, 2011 – RiT Technologies (NASDAQ: RITT), today announced its financial results for the fourth quarter and full year ended December 31, 2010. Revenues for the fourth quarter of 2010 were $2.8 million, up 29% compared with $2.2 million for the fourth quarter of 2009. Net loss for the quarter was $1.1 million ($0.28 per share on a basic and diluted basis) compared with $1.6 million ($0.61 per share on a basic and diluted basis) in the fourth quarter of 2009. For the twelve month period, revenues increased by 32% to $11.4 million from $8.7 million in 2009. Net loss for the year decreased by 46% to $3.5 million ($1.10 per share on a basic and diluted basis) compared with $6.5 million ($2.48 per share on a basic and diluted basis) for 2009. Comments of Management Commenting on the results, Mr. Eran Ayzik, RiT’s President and CEO, said, “2010 was a transitional period during which we reorganized and stabilized the Company and began executing a strategy aimed at renewed growth and profitability. We are pleased to have been able to achieve a 46% reduction in our net loss for the year together with a 32% increase in our sales. “However, our revenues are still below their true potential. In 2011 we will continue executing our strategy, including the expansion of our sales and marketing efforts and the development of an exciting new cabling product line. With the intention of doubling our sales force, we have recently added several sales people and will soon be adding more. In parallel, we continue to make progress in building out our channels for targeted emerging markets, as demonstrated by the agreements announced during the quarter and the additional partnerships that are currently in discussion.” Mr. Ayzik concluded, “Taken as a whole, we are progressing according to plan. With recovering markets, superb products and a strengthened sales and marketing team, we are poised for growth in 2011 and for the long term.” About RiT Technologies RiT is a leading provider of intelligent solutions for infrastructure management, asset management, environment and security, and network utilization. RiT Enterprise solutions address datacenters, communication rooms and workspace environments, ensuring maximum utilization, reliability,decreased downtime, physical security, automated deployment, asset tracking, and troubleshooting. RiT Carrier solutions provide carriers with the full array of network mapping, testing and bandwidth qualification capabilities needed for access network installation and service provisioning. RiT's field-tested solutions are delivering value in thousands of installations for top-tier enterprises and operators throughout the world. For more information, please visit our website: www.rittech.com RiT Technologies Ltd 24 Raoul Wallenberg St., Tel Aviv 69719, Israel News Safe Harbor Statement In this press release, all statements that are not purely about historical facts, including, but not limited to, those in which we use the words “believe,” “anticipate,” “expect,” “plan,” “intend,” “estimate", "forecast", “target”, “could” and similar expressions, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.For example, when we discuss a field trial which could lead to a multi-million dollar Carrier deal, we are using a forward looking statement. While these forward-looking statements represent our current judgment of what may happen in the future, actual results may differ materially from the results expressed or implied by these statements due to numerous important factors, including, but not limited to, those described under the heading “Risk Factors” in our most recent Annual Report filed with the Securities and Exchange Commission (SEC) on Form 20-F, which may be revised or supplemented in subsequent reports filed with the SEC.These factors include, but are not limited to, the following: our ability to raise additional financing, if required; the continued development of market trends in directions that benefit our sales; our ability to maintain and grow our revenues; our dependence upon independent distributors, representatives and strategic partners; our ability to develop new products and enhance our existing products; the availability of third-party components used in our products; the economic condition of our customers; the impact of government regulation; and the economic and political situation in Israel.We are under no obligation, and expressly disclaim any obligation, to update the forward-looking statements in this press release, whether as a result of new information, future events or otherwise. COMPANY CONTACT: Moti Antebi CFO 972-3-766-4249 motia@rit.co.il RiT Technologies Ltd 24 Raoul Wallenberg St., Tel Aviv 69719, Israel Page 2 of 4 News RiT TECHNOLOGIES LTD. STATEMENTS OF OPERATIONS (U.S GAAP) (U.S dollars in thousands, except per share data) For the three For the Year months ended ended December 31, December31, (Unaudited) (Unaudited) U.S. $ U.S. $ U.S. $ U.S. $ Sales Cost of sales Gross profit Operating costs and expenses: Research and development: Research and development, gross Less - royalty-bearing participation 0 73 Research and development, net Sales and marketing General and administrative Total operating expenses Operating Loss ) Financial income (loss), net ) (7 ) ) ) NetIncome (Loss) Basic and Diluted net Loss per ordinary share ) Weighted average number of ordinary shares, used to compute basic and diluted net loss per ordinary share RiT Technologies Ltd 24 Raoul Wallenberg St., Tel Aviv 69719, Israel Page 3 of 4 News RiT TECHNOLOGIES LTD. CONSOLIDATED BALANCE SHEETS (U.S GAAP) (U.S dollars in thousands) December December (Unaudited) (Unaudited) Assets Current Assets Cash and cash equivalents Trade receivables, net Other current assets Assets held for severance benefits 0 Inventories Total Current Assets Long term Assets Trade receivables, net 0 Assets held for severance benefits Property and Equipment Cost Less - accumulated depreciation Total Assets Liabilities and Shareholders' Equity Current Liabilities Short-term Loan 0 Trade payables Other payables and accrued expenses Liability in respect of employees' severance benefits 0 Total Current Liabilities Other Liabilities Convertible Loan from principal shareholder Liability in respect of employees' severance benefits Total Liabilities Shareholders' Equity Share capital Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity RiT Technologies Ltd 24 Raoul Wallenberg St., Tel Aviv 69719, Israel Page4 of 4
